Case 18-17534-ml<n Doc 19 Entered 01/15/19 09:43:53 Page 1 of 2

Fill in this information to identify your case:

 

 

 

 

Debto, Mlchael Todd
First Name Middle Name Last Name
Debtor 2 Khalif JOyCG
(Spouse |f filing) First Name Midd|e Name Last Name
United States Bankruptcy Court for the: DiStrict of _Nevada | :|
1 8-1 7534
Case number . . .
(lfknown) El Check if this ls an

amended filing

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
a No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
El Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
examp|e, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

City State ZlP Code
2 .3

 

Name

 

Number Street

 

City State ZlP Code
2 .4

 

Name

 

Number Street

 

City State ZlP Code
2 .5

Name

 

 

Number Street

 

City State ZlP Code

Oflicial Form 1066 Schedu|e G: Executory Contracts and Unexpired Leases page 1 of _

Case 18-17534-mkn

Det>tor 1 M'Chae|

Todd

Case number (itknvwn)

 

Fi|St Name

Midd|e Name

Doc 19 Entered 01/15/19 09:43:53 Page 2 of 2

18-17534

 

LBSf Name

- Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

City

State

ZlP Code

 

Name

 

Number

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

city

Officia| Form 106G

State

ZlP Code

Schedu|e G: Executory Contracts and Unexpired Leases

What the contract or lease is for

page _ of _

